DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application, US 2021/0122638. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 10/23/2020.
Claim(s) 1-24 is/are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97-1.98, except as noted below:  
The 12/15/2020 IDS contains what would appear to be some manner of formatting error in the Non-Patent Literature (“NPL”) Documents section. Specifically, each document author is preceded by “C1_,” “C2_,” etc. As such, the authorship is technically incorrect. However, as it is reasonably clear what document is being referenced, compliance with the rule is waved. 

However, NPL Cite No 1 (a document to Lohse, et al.) and NPL Cite No 7 (a document to Yang) lack page numbers. This is required by 37 CFR 1.98(b)(5). This omission has been annotated to the IDS by the Examiner. 
Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites “the COF.” Use of the definite article “the” suggests that “COF” has been previously introduced in the claim. However, the claim does not use the abbreviation with the “covalent organic framework polymer” language. 


Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-7 and 10-24 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White, et al., Holey Graphene Metal Nanocomposites via Crystalline Polymer Templated Etching, Nano Lett. 2019; 19: 2824-2831, with Supporting Information (April 8, 2019, hereinafter “White at __”). 

White predates the provisional filing date. The co-authors that are not listed as co-inventors serve as the basis for the rejection, i.e. it is not readily apparent the publication is by the inventors. MPEP 2153.01(a) (“If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”).
With respect to Claim 1, this claim requires “positioning a layer of a covalent organic framework polymer comprising nanoscale pores therein over the substrate material as a template having nanoscale pores therein to form a templated assembly.” White teaches positioning COF-5 (a covalent organic framework polymer with pores, etc.) over graphene (a substrate having nanoscale pores etc.) to form a templated assembly. (White at 2830, col. 1 “Methods,” entire reference).
Claim 1 further requires “applying an etching process to the templated assembly.” Reactive ion etching is taught. Id. 
As to Claim 2, reactive ion etching is taught. Id.
As to Claim 3, reactive ion etching is taught. Id.
As to Claim 4, the COF-5 of White is so construed. (White at 2825, col. 1 – discussion of layer formation/alignment). 
As to Claim 5, the polymer is removed. (White at 2830, col. 1 “Methods”)
As to Claim 6, hole formation is taught. (White at 2825, col. 1-2). 
As to Claim 7, at least graphene is taught. (White at 2830, col. 1 “Methods”).
As to Claim 10, nanoparticles are deposited. (White at 2830, col. 1 “Methods,” entire reference).
As to Claim 11, at least gold is taught. Id. 
As to Claim 12, contact with a salt is taught. Id. 
As to Claim 13, chorides are taught. Id. (“HAuCl4”).
As to Claim 14, the particles are so deposited. (White at 2825, “Fig. 1(f),” passim). 
As to Claim 15, at least gold is taught. (White at 2830, col. 1 “Methods”).
As to Claim 16, solution chemistry with a salt is taught. Id. 
As to Claim 17, chorides are taught. Id. (“HAuCl4”).
As to Claim 18, deposition in a pattern is taught. (White at 2825, “Fig. 1(f)” 
As to Claim 19, at least COF-5 is taught. (White at 2830, col. 1 “Methods”).
As to Claim 20, the pore size is taught. (White at 2824, col. 1). 
As to Claim 21, as understood, and notwithstanding the issues above, White is describing sub-5 nm neck widths. (White at 2824, col. 1) (“Traditional lithography allows for control over size and placement of holes but often lacks the necessary resolution to access significant band modulation that occurs at sub-5 nm.”).
With respect to Claim 22, this claim requires “A composition, comprising: a layer of a covalent organic framework polymer comprising nanoscale pores therein over a substrate material, different from the COF.” White teaches COF-5 over graphene. (White at 2830, col. 1 “Methods,” entire reference).
As to Claim 23, graphene is interpreted as a graphitic material. Id. 
With respect to Claim 24, this claim recites in the preamble “[a] composition comprising a substrate material comprising an etched pattern formed by the process of.” The “formed by the process of” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here, the claim is interpreted as requiring a substrate with an etched pattern. The preamble requires the substrate alone, and not the substrate with a covalent organic framework. A substrate with a pattern is taught. (White at 2825, “Fig. 1,” passim). 
Claim 24 further requires “positioning a layer of a covalent organic framework polymer comprising nanoscale pores therein over the substrate material as a template having nanoscale pores therein to form a templated assembly.” The process is taught. (White at 2830, col. 1 “Methods,” entire reference).
Claim 24 further requires “applying an etching process to the templated assembly to form the etched pattern in the substrate material.” The process is taught. (White at 2830, col. 1 “Methods,” entire reference).


II. Claim(s) 1, 2, 3, 5, and 7 – or as stated below – is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by US 2012/0301953 to Duan, et al.

With respect to Claim 1, this claim requires “positioning a layer of a covalent organic framework polymer comprising nanoscale pores therein over the substrate material as a template having nanoscale pores therein to form a templated assembly.” Duan teaches positioning what is construed as a covalent organic framework polymer (Duan 3: [0046] et seq. – copolymer) over a substrate material (Duan 3: [0046] – graphene). Note pores at e.g. (Duan “Fig. 2”). 
Claim 1 further requires “applying an etching process to the templated assembly.” An etching process is applied. (Duan 2: [0014], 3: [0048]).
As to Claim 2, reactive ion etching is taught. See e.g. (Duan 3: [0048]) (reactive ion etching”). An oxidative etching process is taught. Id. (O2 plasma). 
As to Claim 3, reactive ion etching is taught. See e.g. (Duan 3: [0048]) (reactive ion etching”). An oxidative etching process is taught. Id. (O2 plasma).
As to Claim 5, the etching removes the polymer. (Duan 3: [0048])
As to Claim 7, graphene is taught. (Duan 3: [0048]). 


III. Claim(s) 1-9 and 19-21 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301953 to Duan, et al. in view of:
(i) US 2014/0037944 to Dichtel, et al. 

With respect to Claim 1, this claim requires “positioning a layer of a covalent organic framework polymer comprising nanoscale pores therein over the substrate material as a template having nanoscale pores therein to form a templated assembly.” Duan teaches positioning what is construed as a covalent organic framework polymer (Duan 3: [0046] et seq. – copolymer) over a substrate material (Duan 3: [0046] – graphene). Note pores at e.g. (Duan “Fig. 2”). To the extent Duan can be construed as not teaching covalent organic framework polymers (no such concession is made), Dichtel teaches a layer of COF (Dichtel 11: [0059]-[0061]) over graphene (a substrate material). The COF is porous. (Dichtel “Figs.” 11: [0054]). 
Claim 1 further requires “applying an etching process to the templated assembly.” An etching process is applied. (Duan 2: [0014], 3: [0048]). The combination of Duan and Dichtel reflects application of known materials/techniques (patterning of a substrate, via COF layers, per Dichtel) to a known material/process (the method of patterning graphene, per Duan) to achieve predictable results. This does not impart patentability. MPEP 2143. Alternatively or additionally, one of skill in the art would be motivated to use the COF polymers of Dichtel to create porous graphene with “apertures [that] have a substantially uniform periodicity and substantially uniform neck width.” (Dichtel “Abstract,” passim). 
As to Claim 2, reactive ion etching is taught. See e.g. (Duan 3: [0048]) (reactive ion etching”). An oxidative etching process is taught. Id. (O2 plasma). 
As to Claim 3, reactive ion etching is taught. See e.g. (Duan 3: [0048]) (reactive ion etching”). An oxidative etching process is taught. Id. (O2 plasma).
As to Claim 4, stacking normal to the substrate to align pores is taught. (Dichtel 2: [0038]; 11: [0057] et seq.).
As to Claim 5, the etching removes the polymer. (Duan 3: [0048]).
As to Claim 6, holes in the graphe are etched. (Duan 3: [0048]). 
As to Claim 7, graphene is taught. (Duan 3: [0048]). 
As to Claim 8, graphite is taught. (Dichtel 11: [0063]). As understood in view of the disclosure (S. 9: [0082]), a generic exfoliation step is contemplated. Generic exfolication steps are known. Official notice is taken. Evidence will be supplied if requested. Use of known exfoliation techniques in a predictable manner (i.e. to exfoliate) is an obvious expedient. MPEP 2143. 
As to Claim 9, HOPG is known. Official notice is taken. Evidence will be supplied if requested. Substitution is an obvious expedient due to purity. 
As to Claim 19, the polymers are taught. (Dichtel 3: [0043] et seq.). 
As to Claim 20, the pore sizes are taught. (Dichtel 3: [0041]). 
As to Claim 21, the neck width is taught. (Dichtel 4: [0055]).
With respect to Claim 24, this claim recites in the preamble “[a] composition comprising a substrate material comprising an etched pattern formed by the process of.” The “formed by the process of” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here, the claim is interpreted as requiring a substrate with an etched pattern. The preamble requires the substrate alone, and not the substrate with a covalent organic framework. A substrate with a pattern is taught. (Duan “Figs. 1-2”).
Claim 24 further requires “positioning a layer of a covalent organic framework polymer comprising nanoscale pores therein over the substrate material as a template having nanoscale pores therein to form a templated assembly.” This is process language. The structure suggested by the process is addressed above. 
Claim 24 further requires “applying an etching process to the templated assembly to form the etched pattern in the substrate material.” This is process language. The structure suggested by the process is addressed above.


IV. Claim(s) 22-23 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by US 2014/0037944 to Dichtel, et al. 

With respect to Claim 22, this claim requires “A composition, comprising: a layer of a covalent organic framework polymer comprising nanoscale pores therein over a substrate material, different from the COF.” Dichtel teaches a layer of COF (Dichtel 11: [0059]-[0061]) over graphene (a substrate material), which is different. (Dichtel 11: [0062]-[0064]). 
As to Claim 23, graphene/graphite is taught. (Dichtel 11: [0062]-[0064]).




V. Claim(s) 24 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ding, et al., Transfer patterning of large-area graphene via holographic lithography and plasma etching, J. Vac. Sci. Technol. B 2013; 32: 06FF01-1 to 06FF01-7 (hereinafter “Ding at __” ). 

With respect to Claim 24, this claim recites in the preamble “[a] composition comprising a substrate material comprising an etched pattern formed by the process of.” The “formed by the process of” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here, the claim is interpreted as requiring a substrate with an etched pattern. The preamble requires the substrate alone, and not the substrate with a covalent organic framework. A substrate with a pattern is taught. (Ding at 06FF01-2 “Fig 1(i),” passim). 
Claim 24 further requires “positioning a layer of a covalent organic framework polymer comprising nanoscale pores therein over the substrate material as a template having nanoscale pores therein to form a templated assembly.” This is process language. The structure suggested by the process is addressed above. 
Claim 24 further requires “applying an etching process to the templated assembly to form the etched pattern in the substrate material.” This is process language. The structure suggested by the process is addressed above. Etching however is taught throughout Ding. (Ding “Title,” “Abstract,” passim). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736